SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K [ X ]ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 For the Fiscal Year Ended December 31, 2009 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the transition period from to Commission File No. 000-33351 (Name of small business issuer in its charter) FLORIDA 65-1147861 (State or other jurisdiction of incorporation or organization)(I.R.S. Employer Identification No.) 1ort St. Lucie Boulevard Port St. Lucie, FL (Address of principal executive offices) (Zip Code) (772) 225-5930 Issuer’s Telephone Number Securities Registered Under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered N.A. N.A. Securities Registered Under Section 12(g) of the Exchange Act: Common Stock, $0.01 Par Value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [] Yes [X]No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. [] Yes []No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X]Yes []No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). □Yes □ No*This registrant has not yet been phased into the interactive data requirements. Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [] Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). []Yes [X]No The issuer's revenues for its most recent fiscal year: $13,967,000. State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days. (See definition of affiliate in Rule 12b-2 of the Exchange Act.) As of February 26, 2010, the aggregate market value of the voting and non-voting common equity held by non-affiliates was $3,498,680. State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. As of February 26, 2010, the Issuer had 2,058,047 shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE: Portions of the Proxy Statement for the 2010 Annual Meeting of Shareholders and the 2009 Annual Report, filed electronically with the Securities and Exchange Commission on March 17, 2010 are incorporated in Part III of this Form 10-K by reference. 2009 Form 10-K Annual Report TABLE OF CONTENTS Contents Page PART I. Item 1.
